Title: To James Madison from Gabriel Royez, 24 May 1785
From: Royez, Gabriel
To: Madison, James


a Paris ce 24 May 1785
Je m’engage a fournir chez moi aussitot l’announce toutes les Livraison futures de l’Encyclopedie par ordre de matieres in 4°. Dont j’ai reçu le montant des livraisons y compris la 13°. montant a la Somme de troit cent quatrevingt Livre en deduisant sur ce prix fixe par la souscription et Suivant la notte y joint un primer quarante huit livres Suivant nos convention.
Royez.
Libraire quai et près les augustins.
A Monsieur James Madison of Orange Virginia.

ou a son ordre.Reçu la Somme De trois Cent quarante huit livres pour les 13 livraisons a pari[s] ce 24 Mai


Gabriel Royez.
